Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney William Gattie appeals the tax court’s order sustaining the Commissioner’s assessment of a deficiency and penalties with respect to his 2008 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Gattie v. Comm’r of Internal Revenue, Tax Ct. No. 002782-15 (U.S. Tax Ct. Mar. 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED